DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of the prior filed application should be updated in the first sentence of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (U.S.Pat.6,481,003 B1).
With respect to claims 1, 7 and 13, Madeda discloses a lithography system (see figure 1) and a corresponding method for fabricating devices (8) and comprising all features of the instant claims such as: a stage (9-10) to support a substrate (8) and a projection camera (7) to fabricate a first group of devices/shot areas (27) having a first alignment (for example: 29, 30) on the substrate (8) a first time period based on a path defined in a recipe/model function (SA10, SA12, SA14…SA24) and to fabricate a second groups of devices (SA26-40)) having a second alignment (for example 34, 35) on the substrate at a second time period based on the path ; wherein the stage is configured to move the substrate to align the second group of devices on the substrate between the fabrication of the first group of devices and the second group of devices (see figure 5).   Madeda further discloses at least one processor (main control system 6) and a least one memory (an inherent element of the control system 6) storing instructions that when executed ty the at least one processor cause the least one processor to perform operations.
As to claims 2 and 14, wherein fabricating the first group of devices includes exposing the first group of devices using a first shot size (27n)  (see col.11, lines 41-50).
As to claims 3 and 15, wherein fabricating the second group devices includes exposing the second group devices using a second shot size (figures 4b; 4c) , wherein the first and second shot sizes are different. 
As to claims 4 and 10, 16, wherein moving the stage includes rotating the stage by a first angle (ϴ)
As to claims 5, 11 and 17, wherein moving the stage includes moving the stage in a first axis (X) and a second axis (Y) substantially perpendicular to the first axis.
As to claims 6, 12 and 18, wherein the first alignment includes a first ϴ orientation and a second alignment includes a second ϴ (see SP 18; figure 8). 
As to claims 8-9, wherein the projection camera (7) is configured to expose the first group of devices using a first shot size to fabricate the first group of devices and the second group of devices (see figure 8) wherein the first and second shot sizes are different (since the projection magnification is adjusted to correct chip magnification error). 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawakubo et al (U.S.Pat.6,372,395); Prosyentsov et al (U.S.Pat. 9,958,788); Matsuura (U.S.Pat. 6,084,678) disclose lithography systems and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/2/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882